PER CURIAM.
We grant Joseph Monzon’s petition for writ of habeas corpus. Monzon’s petition adequately asserts ineffective assistance of appellate counsel. We hold that he has suffered prejudice as a result of deficiencies in the performance of his appellate counsel. Meyer v. Singletary, 610 So.2d 1329 (Fla. 4th DCA 1992), and is entitled to the relief he seeks.
Monzon was convicted of second degree murder with a firearm and possession of a firearm while engaged in a criminal offense. The trial court sentenced him to seventeen years imprisonment, with a mandatory minimum of three years, on the first count, and to fifteen years on the second count. “Dual convictions and sentences for murder with a firearm and improper exhibition of the same firearm are violative of the double jeopardy clause of the state and federal constitutions.” Lamont v. State, 597 So.2d 823, 829 (Fla. 3d DCA), quashed on other grounds, 610 So.2d 435 (Fla.1992). It is reasonable to conclude that counsel should have raised this issue on appeal. His failure to do so supports Monzon’s contention that counsel’s performance was deficient and prejudiced Mon-zon. Accordingly, we leave undisturbed Monzon’s conviction for second degree murder, but vacate the conviction and sentence for possession of a firearm and remand.
Writ of habeas corpus granted; conviction and sentence vacated.